DETAILED ACTION
Acknowledgment is made of the receipt and entry of the amendment filed on 1/14/2022.

Any rejection found in the previous Office Action and not repeated herein has been withdrawn based upon Applicant’s amendments to the claims.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-4, 6-8 and 11-12 are currently under examination.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the claims recite a method of protecting muscle cells against injury and/or promoting regeneration and repair of muscles in a subject in need thereof that consists of Poria cocos extract in combination with at least one of a toner, buffer, preservative and carrier and A method of protecting muscle cells against injury and/or promoting regeneration and repair of muscles in a subject in need thereof, comprising administering to a subject suffering from muscle cell or muscle tissue injury a composition consisting of: (a) an effective amount of an active ingredient, wherein the active ingredient is tumulosic acid and/or a pharmaceutically acceptable salt of tumulosic acid, in combination with at least one of a toner, buffer, preservative and carrier.  The closest prior art does not teach or reasonably suggest the combination of these ingredients (the extract or the tumulosic extract in combination with least one of a toner, buffer, preservative and carrier).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-4, 6-8 and 11-12 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amy L Clark whose telephone number is (571)272-1310. The examiner can normally be reached M-F 6:00am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on (571) 272-3311. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMY L CLARK/Primary Examiner, Art Unit 1699